Exhibit 10.2

Amendment No. 2 to Manufacturing and Supply Agreement

Amendment No. 2 to the Manufacturing and Supply Agreement, dated ___ April, 2018
(the “Amendment”) between Nevro Corp. (“Nevro”) and Nordson MEDICAL Design and
Development, Inc., fka Vention Medical Design and Development, Inc. (“Nordson
MEDICAL”).

WHEREAS, Nevro and Vention have entered into a Manufacturing and Supply
Agreement, dated December 8th, 2015 (the “Existing Agreement”) and subsequently
amended effective April 11, 2018; and

WHEREAS, the parties desire to modify the Existing Agreement.

NOW, THEREFORE, as to the terms of the Amendment No. 2 to the Manufacturing and
Supply Agreement, Nevro and Nordson MEDICAL agrees as follows:

1.

Introductory Clause.  Vention Medical Design and Development, Inc. changed its
name to Nordson MEDICAL Design and Development, Inc. effective February 1, 2018.

All other terms and conditions of this Introductory Clause shall remain in full
force and effect.

2.

Appendix B. Appendix B of the Existing Agreement shall be replaced in its
entirety with the attached Appendix B which reflects the current and proposed
unit costs for the Model 2000 Unit.  The proposed unit cost contained in the
attached Appendix B will become effective for units delivered beginning April 1,
2018.

All other terms and conditions of this Agreement shall remain in full force and
effect.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2 to the
Manufacturing and Supply Agreement in duplicate effective the date first written
above.

Nevro Corp.

 

Nordson MEDICAL Design and Development, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

  /s/ Andrew Galligan

 

  /s/ James Getty

 

 

 

 

 

Printed

 

 

Printed

 

 

Name:

Andrew Galligan

 

Name:

James Getty

 

 

 

 

 

Title:

Chief Financial Officer

 

Title: Vice President

 

 

 

 

 

Date:

4/24/2018

 

Date: April 11, 2018

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

APPENDIX B

Model Unit Costing - Current and Proposed Unit Cost

Model 2000 Pricing Summary

 

Current Unit Cost

Proposed Unit Cost (April 2018)

Material

[ ● ]

[ ● ]

Labor

[ ● ]

[ ● ]

Assy Yield Factor

[ ● ]

[ ● ]

Total

[ ● ]

[ ● ]

 

 

 

Model 2000 Pricing - Material Detail

 

Current Unit Cost

Proposed Unit Cost (April 2018)

Material Cost

[ ● ]

[ ● ]

MAC

[ ● ]

[ ● ]

Material Yield Factor

[ ● ]

[ ● ]

Total Material Cost

[ ● ]

[ ● ]

 

Model 2000 Pricing Labor Detail

 

Current Unit Cost

Proposed Unit Cost (April 2018)

Direct Labor Hours

[ ● ]

[ ● ]

Indirect Labor

[ ● ]

[ ● ]

Total Hours

[ ● ]

[ ● ]

Total Cost

[ ● ]

[ ● ]

 

 

 